Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding applicants arguments directed at the 35 U.S.C. 101 rejection, the examiner respectfully withdraws the rejection in light of the claims being cancelled via examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Glen Choi on Thursday the 2nd of September.

The application has been amended as follows: 
Claim 1
1.	(Currently Amended) A data center comprising:
a network switch and
a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones,
wherein each 
wherein each 
a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in a same zone has approximately the same length.


Claim 2
2.	(Currently Amended) The data center of claim 1, wherein each rack each cable of the plurality of data cables is connected directly to a sled of the plurality of sleds of a rack of the plurality of racks.

Claim 3
3.	(Currently Amended) The data center of claim 1, wherein each 

Claim 4
4.	(Currently Amended) The data center of claim 3, further comprising at least 256 sleds, wherein each of the at least 256 sleds [[are]] is included in a rack of the plurality of racks.

Claim 6
6.	(Currently Amended) The data center of claim 1, wherein each 

Claim 7
7.	(Currently Amended) The data center of claim 1, wherein each each other each other 



Claim 8
8.	(Currently Amended) The data center of claim 1, further comprising at least 256 sleds, wherein each of the 256 sleds [[are]] is included in a rack of the plurality of racks, wherein each 

Claim 9
9.	(Currently Amended) The data center of claim 1, further comprising a plurality of sleds, wherein each 

Claims 14-21
Claims 14-21 have been canceled.  

Examiner’s Statement of Reasons for Allowance
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the claim is deemed to be allowable over the prior art as none of the recited prior art nor the combination either teach or suggest the limitations in the independent claim 1, that is neither Morales et al. (US 20150319878 A1) nor Ghandi (US 9606316 B1) nor Champion et al. (US 20090116178 A1) nor Raza et al. (US 9989724 B2) nor Niazi et al. (US 20070165618 A1) nor Brink (US 10524380 B2) nor LightFool Blog (https://lightfool.wordpress.com/features/cable/cable-color-codes/) hereinafter Lightfool, nor Florez-Larrahondo et al. (US 20120116590 A1), nor Menard et al. (US 20180070157 A1) nor Heyd et al (US 20160073544 A1), nor Lewis et al. (WO 2012154751 A1) teach the physical orientation and placement of zones from the network switch in such a way that creates zones that are a specific distance range from the network switch. More specifically none of the above recited prior art teach the grouping of a plurality of racks to specific zones based on the distance of the racks being a specific distance range from a network switch, and furthermore the distances cannot overlap, and therefore do not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

Morales a data center (0035, data center) comprising: a network switch; (0035, network switch); a plurality of racks, (0035, network switch) wherein each rack of the plurality of racks is located in a corresponding zone (0035, racks located in network zones) wherein the zone is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, (0039; to connect the racks in each zone to the switch, there is a maximum length required to connect the furthest rack, and minimum distance to connect the closest rack) (Fig 2A, Zones 210 and others like it are outlined in white dotted & solid lines and as can be seen do not overlap, and therefore the distance ranges do not overlap; 0017 & 0086 of Morales indicating that the drawings can include variations and are not intended to limit scope. A slight modification in figure 2A in Morales which shows two rows in a “zone” can be reduced to one row. 0035-0039 of Morales discusses cabling the racks to switches, and different placements, if the switch is placed in a single row a centered zone, with two racks, one to the left of the switch and one to the right of the switch, then the length of the cables will be equal, and in the same zone.) and wherein each rack of the plurality of racks is defined as located in a zone if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; (0039, each rack is part of the zone if it is between the minimum distance of 0, and maximum distance of half the length of the row) and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables (0039, data cables connect the racks to the network switches using cables, the length of the cables being between a minimum distance (the closest rack) and a maximum distance (the furthest rack)) and wherein each data 

Gandhi teaches in some embodiments, a network switch device can be installed in various positions in a row of rack positions. Certain positions may be more desirable for network switch device installation than others. For example, installing a network switch device at a central rack position, which can include one or more positions which are approximately equally distal from end positions at the end of a row, can enable the network switch device to be coupled to rack computer systems mounted adjacent to either side of the network switch device via patch cables having a length that is substantially less than the full length of the row. A patch cable coupling a network switch device installed in a central position with a rack computer system mounted at an end position may have a length which is approximately half the length of the row, which may be the maximum patch cable length required to couple rack computer systems in any position in the row with the installed network switch device. As a result, shorter patch cables can be used to couple the network switch device installed in a central position with rack computer systems mounted in the row. In addition, less variation of patch cables can be needed, as patch cables of a common length can couple rack computer systems coupled on either side of a centrally-installed network switch device. In some embodiments, JIT infrastructure installation includes installing one or more console switch devices in a region in which one or more rows of rack computer systems can be installed. Console switch devices, by being installed proximate to a row of rack positions in which one or more rack computer systems, network switch devices, automatic transfer switch (ATS) assemblies, etc. may be installed, can be linked with the rack computer systems, network switch devices, ATS assemblies, etc. directly via one or more patch cable connections, network cable connections, etc., rather than cabling of more substantial length as might be required if the console switch devices were installed in a network zone that is remote from the rows of rack computer systems. Similarly to a network switch device installed in a row, installing a console switch device can include linking the console switch device to equipment in the network zone, including a master console router, master OOB 
The difference is that Ghandi teaches the network switch is located in a zone, on top of a rack or place in the midpoint of the rack length, but does not disclose multiple zones, and refers only to one zone, with a plurality of racks and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

Champion teaches [0029] As mentioned above, the computer equipment rack of FIG. 1 may be implemented as a 12U, 24U, 48U rack and so on. In racks taller than the computer equipment rack of FIG. 1 more than one PDU and more than one network switch may be mounted. In such cases, power distribution units (`PDUs`) may be implemented in one column and the network switches may be implemented in another column. That is, a number of PDUs may be mounted vertically in a single column and a number of network switches may also be mounted vertically in a single, separate column. [0030] In the exemplary computer equipment rack (102) of FIG. 1, the distance from a PDU connection on a server to the nearest PDU connection on the PDU (114) in the computer equipment rack (102) of FIG. 1 is a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”

Raza teaches [0104] In one embodiment, all cables 624 from the enclosure 31 have the same fixed length. In another embodiment, cables 624 may have different lengths depending upon the application. In one embodiment, the Fiber Mesh Interconnect Expansion 30 is located at the top of a rack. In this embodiment the cables 624 are fed down the sides of the rack making connections to the servers, storage devices or both depending upon the implementation. In another embodiment, the Fiber Mesh Interconnect Expansion 30 may be located at the end of a row of cabinets and the cable extensions 624 fan out to each rack in a row. [0105] Preferably, each fiber has a predetermined length based on a given network configuration and therefore, the Fiber Mesh Interconnect 10 can be made as a Fiber Mesh Expansion 30 with the internal fibers extended to the desired length and terminated at in factory. The completed Fiber Mesh Interconnect Expansion 30 assembly can then be installed at the customer with the cabling already routed in place. [0148] Planning is done via a three dimensional planning application (3D Planner) 502. With the 3D Planner 502, a designer can architect their network infrastructure by defining the building, datacenter, zones, rows, racks, rack network devices, modules, port and cable types via dragging and dropping components from the toolbar. Components in the 3D Planner 502 are called containers. Each container is associated with a unique identification which is used to determine its identity and address. The 3D elevation of racks and rack units provide realistic visualization and identification. The 3D Planner 502 also provides a template for faster and easier replication of existing configurations. [0149] The 3D Planner 502 can be incorporated into the orchestration system 400 or it can be a standalone client that communicates with orchestration system 400. The 3D Planner 502 screen layout can be implemented in many different arrangements. In one embodiment, 3D Planner 502 screen layout has a tool bar on top and component bar at the left side. The main screen is where devices and the data center area are shown. The first view of the main screen is a map view where the screen displays icons representing the data center buildings. The toolbar is similar to other applications, which contain buttons for easy access to functions, such as "save", "delete", "export", and other configuration commands. The component bar contains multiple tabs; each tab contains a group of components. The component bar has a building tab containing icons to define buildings; the data center tab contains icons 
Raza is different in that even though Raza teaches a datacenter design software that can be used to define racks, zones, switched and cable lengths, Raza does not explicitly teach the orientation recited in the independent claim 1, and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

Niazi teaches [0040] FIG. 4 also shows cabling 420 connecting servers 410 within the server rack 400 to the vertical network switch 200. The lengths of the cables 420 are approximately equal regardless of the location of the server 410 within the server rack 400. In one embodiment, each server 410 requires approximately three feet of cable 200 to connect to vertical network switch 200. This reduces the amount 
Niazi is different in the Niazi discusses the cabling for a specific rack, but lacks the detail required when expanding the cabling methods to a large scale datacenter with a plurality of zones, including a plurality of racks, connected to a network switch using cable lengths, and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

Brink teaches [0014] Each server module 3 is placed at the exact same distance to its power feeding power distribution units 2 since they are positioned side by side perpendicular to the power distribution units 2. This allows for power cables 5 of the exact same length connecting every server 3 to the nearest power distribution unit 2. For power redundancy, two power distribution units 2 may be placed on top of each other, such that each server module 3 can be connected to two power distribution units 2 by two power cables 5. [0015] The switches 4 are positioned side by side in the middle of the device 1. Each server module 3 is connected to connectors 61 a, 61 b on both the switches 4 by data cables 6 a, 6 b. The connection between the server modules 3 and the nearest switch 4 is direct by one or more data cables 6 a. This allows for data cables 6 a of the exact same length connecting every server module 3 to the nearest switch 4. The data cables 6 b between the server modules 3 and the other switch 4 are routed around the nearest switch 4. By connecting the first server module 3 to the last port of the other switch 4, the second server module 3 to the second last port of the other switch 4, up to the last server module 3 to the first port of the other switch 4, it allows for data cables 6 b of the exact same length connecting every server module 3 to the other switch 4.
Brink is different in the Brink describes the cabling of server modules to switches and power distribution, but does not expand the cabling idea to zoning definitions and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.


Lightfool teaches wherein each data cable of the plurality of data cables is the same color as each other data cable of the plurality of data cables that is approximately the same length as the corresponding data cable and is a different color from each other data cable of the plurality of data cables that is not approximately the same length as the corresponding data cable (Cables are color coded by length, therefore cables the same length are the same color)

Florez teaches wherein each rack of the plurality of racks comprises a plurality of sleds, (0006, racks with sleds) wherein each data cable of the plurality of data cables is connected directly to a sled of the plurality of sleds of a rack of the plurality of racks ([Fig 4] the rack holds sleds and has cables directly connected to them) a plurality of sleds, wherein each sled of the plurality of sleds is included in a rack of the plurality of racks, (0006, datacenter with racks containing sleds, which have servers) wherein at least half of the sleds in the zone closest to the network switch are storage sleds (0024, all the sleds are storage sleds, therefore more than half of the closest sleds are storage sleds)
Menard wherein each data cable of the plurality of data cables is connected to a top-of-rack switch of a rack of the plurality of racks (0112-0114, network cables connected to top-of-rack-switches)

Heyd teaches at least 256 sleds, wherein each of the 256 sleds is included in a rack of the plurality of racks, (0042, 0043, the number of SSDs per sled, and sleds per octet are customized to the needs of the datacenter, example given is 256 SSDs , 4 per sled, and 8 sleds per octet, and 8 octets used in a single storage assembly; furthermore each sled is included in an assembly such as a rack)

Lewis teaches 0244, all wires/cables in the data center having the same color are the same length.

The difference is that neither Morales nor Lightfool nor Florez nor Menard nor Heyd nor Lewis teach “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.




In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to teach grouping server racks to a zone based on their distance from the network switch such as to teach “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

Therefore Independent claim 1, is deemed to be allowable over the prior art, and dependent claims 2-9 are deemed to be allowable in light of their dependency from an allowable claim. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451